[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Madison Court of Common Pleas dissolving an ex parte civil protection order ("CPO").
In her first assignment of error, appellant asserts that the trial court erred in finding that there was a conflict of interest in the representation of this case.  In her second assignment of error, appellant contends that the trial court erred by dissolving the ex parte
CPO.  Appellant, as the party challenging the trial court's decision, has the duty to file the transcript so to ensure that an appellate court can properly evaluate the lower court's decision.  Knapp v. EdwardsLaboratories (1980), 61 Ohio St.2d 197, 199.  Appellant has not filed a transcript of the CPO hearing for our review.  Appellant has further failed to prepare an App.R. 9(C) statement of the evidence, settled and approved by the trial court.  Therefore, without a transcript to review, we will presume the validity and regularity of the proceedings below with respect to the trial court's determination.  Id.  The first and second assignments of error are overruled.
Judgment affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Anthony Valen, Presiding Judge, James E. Walsh, Judge, Stephen W. Powell, Judge.